Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Rink on 5/7/21.

The application has been amended as follows:
Replace claims 1, 12, and 14 with the following:
1. (Currently Amended)	An electrode slurry comprising: 
	(A) a cellulose fiber and (C) an electrode active material consisting essentially of a carbonaceous particle and a silicon particle in a ratio of the former/the latter of 99/1 to 50/50 (weight ratio), 
	the cellulose fiber (A) having an average fiber length of 1 to 750 [Symbol font/0x6D]m, 
	the silicon particle as the electrode active material (C) having an average particle size of 1 nm to 1 [Symbol font/0x6D]m, and 
	the average fiber length of the cellulose fiber (A) being larger than the average particle size of the silicon particle as the electrode active material (C),
wherein a ratio L/DSi is 20 to 15000, where L represents the average fiber length of the cellulose fiber (A), and DSi represents the average particle size of the silicon particle as the electrode active material (C).  

	 

	12. (Currently Amended) The electrode slurry according to claim 1, which further contains a carboxymethyl cellulose or a salt thereof (B), wherein 
	the cellulose fiber (A) comprises a cellulose nanofiber having a nanometer-sized average fiber diameter, 
	the electrode active material (C) consists essentially of the carbonaceous particle and the silicon particle in a ratio of the former/the latter of 98/2 to 70/30 (weight ratio), and 
	in terms of solid content, an amount of the component (A) is 0.1 to 3 parts by weight and a total amount of the component (A) and the component (B) is 1 to 4 parts by weight based on 100 parts by weight of a total amount of the component (A), the component (B), and the component (C).  

	14. (Currently Amended)	A non-aqueous secondary battery electrode comprising a current collector and an electrode active material layer on at least one surface of the current collector, the electrode active material layer containing an electrode active material, wherein the electrode active material layer contains (A) a cellulose fiber and (C) an electrode active material recited in claim 1.  

	
Please add new claims 19-21

	19. (New)	A non-aqueous secondary battery electrode comprising a current collector and an electrode active material layer on at least one surface of the current collector, the electrode active material layer containing an electrode active material, wherein the electrode active material layer contains (A) a cellulose fiber, (B) a carboxymethyl-group-containing cellulose ether or a salt thereof, and (C) an electrode active material recited in claim 8.  

	20. (New) The electrode according to claim 19, which is a positive electrode or a negative electrode of a lithium-ion secondary battery.  

New) A non-aqueous secondary battery provided with an electrode recited in claim 19.  


Allowable Claims
Claims 1, 3, 5, 6, 8-12, 14-16, and 18-21 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claim 1.

	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722